DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hedgewick (U.S. Patent 5,240,719).  Regarding Claim 11, Hedgewick shows a tool used to create an undercut (Figures 3, 5), the tool comprising a base (element 52), a first guide and a second guide being angled towards the first guide (elements 53), and a first finger and a second finger slidable within the first and second guides, respectively, to move between a molding position and a release position (elements 54).
Regarding Claim 12, Hedgewick shows the tool of claim 11 above, including one wherein the first finger and the second finger are disposed in the molding position, an upper surface of the outwardly extending portion of the first finger and an upper surface of the outwardly extending portion of the second finger are generally aligned in the same plane; and wherein when the first finger and the second finger are disposed in the release position, the
upper surface of the outwardly extending portion of the first finger and the upper surface of the
outwardly extending portion of the second finger are generally aligned in the same plane (Figure 5; Column 3, lines 61-68; Column 4, lines 1-2).

upper surface of the outwardly extending portion of the first finger and the upper surface of the
outwardly extending portion of the second finger are disposed a second distance from the base, the second distance being greater than the first distance (Figures 5, 7).
	Regarding Claim 14, Hedgewick shows the tool of claim 11 above, including one wherein the first finger moves along a first axis that is disposed at an angle relative to the base and the second finger moves along a second axis that is disposed at an angle relative to the base, and wherein the angle of the first axis relative to the base is generally the same as the angle of the second axis relative to the base (Figure 5).
	Regarding Claim 15, Hedgewick shows the tool of claim 11 above, including one wherein the outwardly extending portion of the first finger is disposed a first distance from the outwardly extending portion of the second finger when the first finger and the second finger are in the molding position; wherein the outwardly extending portion of the first finger is disposed a second distance from the outwardly extending portion of the second finger when the first finger and the second finger are in the release position; and wherein the second distance is smaller than the first distance to allow the outwardly extending portion of the first finger and the outwardly extending portion of the second finger to be removed from the undercut formed in the blow-molded plastic structure (Figures 5-8).
Regarding Claim 16, Hedgewick shows a tool used to create an undercut (Figures 3, 5), the tool comprising a base (element 52), a first guide and a second guide being angled towards the first guide (elements 53), and a first finger and a second finger slidable within the first and second guides, respectively, to move between a molding position and a release position 
Regarding Claim 17, Hedgewick shows the tool of claim 16 above, including one wherein the outwardly extending portions of the first and second fingers are disposed in an at least substantially parallel configurations in the molding portion and the release portion (Figures 5-8).
Regarding Claim 18, Hedgewick shows the tool of claim 16 above, including one wherein the outwardly extending portion of the first finger is disposed closer to the base in the molding position and the outwardly extending portion of the first finger is disposed farther away from the base in the release position; and wherein the outwardly extending portion of the second finger is disposed closer to the base in the molding position and the outwardly extending portion of the second finger is disposed farther away from the base in the release position (Figures 5, 7).
	Regarding Claim 19, Hedgewick shows the tool of claim 16 above, including one wherein the outwardly extending portion of the first finger is disposed a first distance from the outwardly extending portion of the second finger when the first finger and the second finger are in the molding position; wherein the outwardly extending portion of the first finger is disposed a second distance from the outwardly extending portion of the second finger when the first finger and the second finger are in the release position; and wherein the second distance is smaller than the first distance to allow the outwardly extending portion of the first finger and the outwardly extending portion of the second finger to be removed from the undercut formed in the blow-molded plastic structure (Figures 5-8).
	Regarding Claims 20, 23-25, Hedgewick shows the tool of claim 16 above.  The examiner interprets these claims as function-specific, and the manner of operating an apparatus does not differentiate the apparatus claim from the prior art if the apparatus teaches all the structural limitations of the claim (MPEP 2114 (II)).
Regarding Claim 21, Hedgewick shows the tool of claim 16 above, including one wherein the outwardly extending portion of the first finger and the outwardly extending portion of the second finger are disposed closer to the base in the molding position than in the release position; and wherein the outwardly extending portion of the first finger and the outwardly extending portion of the second finger are disposed a first distance apart in the molding position; and wherein the outwardly extending portion of the first finger and the outwardly extending
portion of the second finger are disposed a second distance apart in the release position, the first distance being larger than the second distance to facilitate release of the molded plastic structure from the tool (Figures 5, 7).
	Regarding Claim 22, Hedgewick shows the tool of claim 16 above, including one comprising a molding surface of the base, the molding surface of the based sized and configured to form a portion of a mold for the molded plastic structure (element 52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson et al. (U.S. Patent Application Publication 2016/0031148), in view of Hedgewick.  Regarding Claim 26, Hendrickson et al., hereafter “Hendrickson,” show that it is known to carry out a method of manufacturing a blow molded plastic structure with an undercut (Abstract), the method comprising disposing the tool in a portion of a mold, forming a parison of molten plastic, disposing the parison of molten plastic in the mold, closing the mold around the parison of .  
Regarding Claim 27, Hendrickson shows the method of claim 26 above, but he does not specifically show the claimed apparatus details.  Hedgewick shows a tool used to create an undercut (Figures 3, 5), wherein the undercut is released by sliding the first finger and second finger from a molding position to the release position (Figures 7-8).  It would have been obvious to use Hedgewick’s apparatus features to form the undercuts in Hendrickson’s method because there is art recognized suitability for using slides/channels (Hedgewick) to form undercuts in molded articles (Hendrickson) (MPEP 2144.07).  
Regarding Claim 28, Hendrickson shows the method of claim 26 above, but he does not specifically show the claimed apparatus details.  Hedgewick shows a tool used to create an undercut (Figures 3, 5), wherein the undercut is released by sliding the first finger and second finger from a molding position to the release position (Figures 7-8).  It is the interpretation of the examiner that the rate of release would match the rate of first/second finger movement because the finger movement precipitates article removal.  It would have been obvious to use Hedgewick’s finger apparatus features to form the undercuts in Hendrickson’s method because there is art recognized suitability for using slides/channels (Hedgewick) to form undercuts in molded articles (Hendrickson) (MPEP 2144.07).  

Regarding Claim 30, Hendrickson shows the method of claim 26 above, including one comprising creating an edge of the undercut being an angle of about 80 degrees or more (Figure 5, element 506; 0059: examiner interprets 75 degrees as meeting about 80 degrees or more), meeting applicant’s claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-15 have been considered but are moot because the arguments are drawn to the claims as-amended which require further consideration and search.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742